            Case 1:83-cr-00150-LGS Document 85 Filed 08/10/20 Page 1 of 4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                                                              : 83 Cr. 150-3 (LGS)
                            -against-                         :
                                                              :      ORDER
 WALLACE RICE,                                                :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS in the Court’s Judgment dated January 17, 1984, no term of supervised

release was imposed regarding Defendant Wallace Rice’s LIFE sentence (Dkt. No. 66-3).

         WHEREAS, on August 5, 2020, the Court issued an order granting Defendant motion

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), reducing his sentence to time served and directing that

Defendant be released from FCI Allenwood on or before August 7, 2020 (Dkt. No. 83). It is

hereby

         ORDERED that upon release from imprisonment, Defendant will be on supervised

release for a term of three (3) years. Defendant must comply with the following mandatory,

standard and special conditions:

   1. MANDATORY CONDITIONS:

            a. You must not commit another federal, state or local crime.

            b. You must not unlawfully possess a controlled substance.

            c. You must refrain from any unlawful use of a controlled substance. You must

                submit to one drug test within 15 days of release from imprisonment and at least

                two periodic drug tests thereafter, as determined by the court.

   2. STANDARD CONDITIONS:

         As part of your supervised release, you must comply with the following standard

         conditions of supervision. These conditions are imposed because they establish the basic
  Case 1:83-cr-00150-LGS Document 85 Filed 08/10/20 Page 2 of 4
expectations for your behavior while on supervision and identify the minimum tools

needed by probation officers to keep informed, report to the court about, and bring about

improvements in your conduct and condition.

   a. You must report to the probation office in the federal judicial district where you

       are authorized to reside within 72 hours of your release from imprisonment,

       unless the probation officer instructs you to report to a different probation office

       or within a different time frame.

   b. After initially reporting to the probation office, you will receive instructions from

       the court or the probation officer about how and when you must report to the

       probation officer, and you must report to the probation officer as instructed.

   c. You must not knowingly leave the federal judicial district where you are

       authorized to reside without first getting permission from the court or the

       probation officer.

   d. You must answer truthfully the questions asked by your probation officer.

   e. You must live at a place approved by the probation officer. If you plan to change

       where you live or anything about your living arrangements (such as the people

       you live with), you must notify the probation officer at least 10 days before the

       change. If notifying the probation officer in advance is not possible due to

       unanticipated circumstances, you must notify the probation officer within 72

       hours of becoming aware of a change or expected change.

   f. You must allow the probation officer to visit you at any time at your home or

       elsewhere, and you must permit the probation officer to take any items prohibited

       by the conditions of your supervision that he or she observes in plain view.

   g. You must work full time (at least 30 hours per week) at a lawful type of

       employment, unless the probation officer excuses you from doing so. If you do


                                           2
     Case 1:83-cr-00150-LGS Document 85 Filed 08/10/20 Page 3 of 4
        not have full-time employment you must try to find full-time employment, unless

         the probation officer excuses you from doing so. If you plan to change where you

         work or anything about your work (such as your position or your job

         responsibilities), you must notify the probation officer at least 10 days before the

         change. If notifying the probation officer at least 10 days in advance is not

         possible due to unanticipated circumstances, you must notify the probation officer

         within 72 hours of becoming aware of a change or expected change.

      h. You must not communicate or interact with someone you know is engaged in

         criminal activity. If you know someone has been convicted of a felony, you must

         not knowingly communicate or interact with that person without first getting the

         permission of the probation officer.

      i. If you are arrested or questioned by a law enforcement officer, you must notify

         the probation officer within 72 hours.

      j. You must not own, possess, or have access to a firearm, ammunition, destructive

         device, or dangerous weapon (i.e., anything that was designed, or was modified

         for, the specific purpose of causing bodily injury or death to another person such

         as nunchakus or tasers).

      k. You must not act or make any agreement with a law enforcement agency to act as

         a confidential human source or informant without first getting the permission of

         the court.

      l. You must follow the instructions of the probation officer related to the conditions

         of supervision.

3. SPECIAL CONDITIONS:

      a. The defendant must submit his person, residence, place of business, vehicle, or

         any other premises under his control to a search when the probation officer has a


                                           3
        Case 1:83-cr-00150-LGS Document 85 Filed 08/10/20 Page 4 of 4
           reasonable belief that contraband or evidence of a violation of the conditions of

             the defendant’s release may be found. The search must be conducted at a

             reasonable time and in a reasonable manner. Failure to submit to a search may be

             grounds for revocation. The defendant shall inform any other residents that the

             premises may be subject to search pursuant to this condition.

         b. The defendant will be supervised by the district of residence.

Dated: August 10, 2020
       New York, New York




                                              4
